UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 The Mexico Equity and Income Fund Inc. (Name of Issuer) Preferred Stock, par value $.001 per share (Title of Class of Securities) 592834204 (CUSIP Number) Richard J. Shaker D. B. A. Shaker Financial Services 1094 Magothy Circle Annapolis, Maryland 21409 September 28, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ X ]
